769 So. 2d 452 (2000)
S.H., as Parent of D.H. and J.H., Children, Petitioner,
v.
DEPARTMENT OF CHILDREN AND FAMILIES, Respondent.
No. 5D00-1639.
District Court of Appeal of Florida, Fifth District.
October 6, 2000.
Madonna H. Whittaker, Altamonte Springs, for Petitioner.
No Appearance for Respondent.
PER CURIAM.
We deny the petition for certiorari on the merits. The petition fails to allege how the trial court's order of May 2, 2000 constitutes a departure from the essential requirements of law causing irreparable harm. See Martin-Johnson, Inc. v. Savage, 509 So. 2d 1097 (Fla.1987) (a non-final order is reviewable by certiorari only if it departs from the essential requirements of law, causing material injury throughout the remainder of the proceedings, leaving no adequate remedy on appeal).
The petitioner seeks remedies from this court when adequate remedies are available in the lower court where pleadings can be dismissed or stricken after making findings of fact. Certiorari is not a writ of expediency and cannot be used to circumvent the interlocutory appeal rule. See Hawaiian Inn of Daytona Beach, Inc. *453 v. Snead Constr. Corp., 393 So. 2d 1201 (Fla. 5th DCA 1981).
PETITION DENIED.
COBB, PETERSON and SAWAYA, JJ., concur.